DETAILED ACTION
This is a non-final. Claims 2-6, 8-13, and 15-20 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2021 has been entered.

Status of Claims
Applicant’s amendment date 2/24/2021, amended claims 2, 9, and 16; cancelled claims 7, 14, and 21.

Response to Amendment
The previously pending rejection to claims 2-6, 8-13, and 15-20, under 35 USC 101 (Alice), will be maintained.
The previously pending rejection to claims 2-6, 8-13, and 15-20, under 35 USC 112(a), has been withdrawn.
Response to Arguments
Applicant’s arguments received on date 2/24/2021 have been fully considered, but they are not persuasive.  Moreover, any new grounds of rejection have been necessitated by Applicant's amendments to the claims.

Response to Arguments under 35 USC 101:
Applicant asserts that “Applicant’s amended independent claims identify a plurality of scopes of data for propagating the change to the value. The propagation for each of these scopes of data has a number of computation executions to complete the propagation. A selection is made for the scope of data from the plurality of scopes of data, which has the smallest number of computation executions and is thus used as the computational effect. This is an improvement to the functioning of the computer resulting in less processing and a practical benefit to the overall speed and resources required, thus integrating the abstract idea into a practical application.” Examiner respectfully disagrees.

Under the second prong of Step 2A, we determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. 
Here, under the second prong of Step 2A, the only additional elements beyond the recited abstract idea of claim 1, and similarly claims 9 & 16, are the recitations of “identifying a plurality of scopes of data for propagating the change to the value, wherein each scope of data of the plurality of scopes of data has an associated number of computation executions for propagating the change to the value; and select a scope of data from the plurality of scopes of data with smallest associated number of computation executions.” Applicant refers are not additional element beyond the recited abstract idea, but rather, these element referred to by Applicant are abstract elements that art part of and directed to the recited abstract. As discussed below in the office action, each of the limitations referred to by Applicant, including the identifying a plurality of scopes of data for propagating the change to the value limitation, could be performed by a human using their mind to, for example, mentally evaluate and perform calculations for each scope of data of the plurality of scopes of data has an associated number of computation executions for propagating the change to the value; and select a scope of data from the plurality of scopes of data with smallest associated number of computation executions (i.e., as defined in a scope model), which the computations should be executed (i.e., based on a change). Further, as also noted above, each of the limitations referred to by Applicant, including the identifying with smallest associated number of computation executions limitation, is directed to mental processes and mathematical concepts because, for example, para [0057] of the specification discloses that a number of computations Cl and C2 are to be executed prior to the execution of C3, and computations Cl and C4 are to be executed before executing computation C5, among other examples are mental processes and mathematical concepts. Accordingly, contrary to Applicant’s assertions, the judicial exception is not integrated into a practical application under the second prong of Step 2A.
Any alleged specificity or narrowness of these abstract elements of the claims does not integrate the abstract idea into a practical application because simply reciting limitations that narrow an abstract idea does not make the abstract idea non-abstract. 79 Fed. Reg. 74631; buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1355 (2014). Moreover, even novel and newly discovered judicial exceptions are still exceptions, despite their novelty. July 2015 Update, p. 3; see SAP America Inc. v. Investpic, LLC, No. 2017-2081, slip op. at 2 (Fed Cir. May 15, 2018).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-6, 8-13, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 2-6, 8-13, and 15-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I.  2A-prong one (Identify the Abstract Ideas)
The Alice framework, step 2A-Prong One (part 1 of Mayo test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
Independent claim 2, 9, and 16, the claim, when “taken as a whole,” are directed to the abstract idea of receiving, a set of source data including a set of internal source data and a set of external source data, the set of source data including entity data and relationship data indicating associations between entities included in the entity data; identifying, an entity in the entity data; determining, a hierarchy for the entity based on the relationship data, the hierarchy including relational links between the entity and 
Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 2, 9, and 16 are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  The above limitation fall within mathematical calculations, mental processes in that they recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion), and certain methods of organizing human activity in that they recites business entity modeling (i.e., a hierarchy includes relational links between the entity and other entities) (including social activities, teaching, and following rules or instructions) groupings of abstract ideas, enumerated in the PEG, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.
Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, comprising: a computing device; one processor; and memory including instructions that, when executed by the at least one processor, recited in claims 2, 9, and 16.” Those additional elements are recited at a high-level of generality such that it amounts no more than 
Also, Examiner asserts that claim 9 also does not include limitations amounting to significantly more than the abstract idea. Although claim 9 includes one non-transitory machine-readable medium including instructions for representing unified graph and hierarchy relationships that, when executed by at least one processor amounts to generic computing elements performing generic computing functions.
Further, in claims 6, 8, 13, 15, and 20 recite a graphical user interface to a display device, an interactive user interface, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. 
Moreover, generally transmitting, storing, and outputting (e.g., displaying) data are examples of insignificant extra-solution activity. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements.  Further, these limitations that are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment (i.e. field of business entity modeling) – see MPEP 2106.05(h)
Moreover, Claims 2, 9, and 16 are generally linking the use of the abstract idea to a particular technical environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic compute. See FairWarning v. Iatric Systems. Likewise, Claims 2-6, 8-13, and 15-20 implying representing unified graph and hierarchy relationships is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and a whole, the limitations of Claims 2-6, 8-13, and 15-20 are not indicative of integration into a practical application.
As a result, Examiner asserts that claims 3-6, 8, 10-13, 15, and 17-20 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.
Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo)
Claims 2, 9, and 16 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 2, 9, and 16 include various elements that are not directed to the abstract idea.  These elements include comprising: a computing device; one processor; and memory including instructions that, when executed by the at least one processor.
Furthermore, Examiner asserts that claim 9 also does not include limitations amounting to significantly more than the abstract idea. Although claim 9 includes one non-transitory machine-readable medium including instructions for representing unified graph and hierarchy relationships that, when executed by at least one processor amounts to generic computing elements performing generic computing functions.
Examiner asserts that a computing device; one processor; memory including instructions that, when executed by the at least one processor; one non-transitory machine-readable medium do not amount to significantly more than the abstract idea because it is a generic computing element performing generic computing functions. These computer components are recited at a high level of generality and add no more to the claimed invention than the components that perform basic computing functions routinely provided by a general purpose computer.  
The computing elements with a computing device, processor; and memory are recited at high level of generality (i.e. a generic processor performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer. In addition, using a processor to process data has been well-understood, routine, conventional activity in the industry for many years.
Generic computer features, such as a memory or a processor, do not amount to significantly more than the abstract idea. These limitations merely describe implementation of the invention using elements of a general purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Federal Circuit 2015).
Further, claims 6-8, 13-15, and 20-21 recite a graphical user interface to a display device, an interactive user interface, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components.
None of the steps/functions of independent/dependent claims whether taken alone or in an ordered combination amount to significantly more than the abstract idea. For example, no inventive concept can be found in any unconventional or non-generic combination of known pieces similar to Bascom. For these reasons, none of the additional elements of independent claims 2, 9, and 16 amounts to significantly more than the abstract idea. Accordingly, independent claims 2, 9, and 16 are ineligible.
In addition, Fig. 1 and para 95 of the Applicant’s specifications detail any combination of a generic computer system program to perform the method (i.e., commercially available processors).1 Generically recited computer elements do not add 
The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually.
Moreover, generally transmitting, storing, and outputting (e.g., displaying) data are examples of insignificant extra-solution activity.2
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). This is supported by the fact that the disclosure does not provide the details necessary to provide significantly more than the abstract idea performed on a general purpose computer and 3 Therefore, as shown by cited prior art references, the 2B features of the invention are “routine and conventional.” It is when the claims are wholly directed to the abstract idea without anything significantly more in the claims that the claims are deemed to preempt or monopolize the exception (i.e. the abstract idea).
Claims 3-6, 8, 10-13, 15, and 17-20 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 2, 9, and 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623
3/15/2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See US. Pub. No. 2006/0242154 (see spec. para [0045] the invention is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like.
        2 While the method in claim a recites "a method implemented by a processor," this is well-understood, routine, and conventional as disclosed in the specification (para [0095]). Therefore, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, processing, transmitting/displaying, and storing data," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d)) 
        
        3 Akinola et al. (US Pat. 2013/0151305); Abe et al. (US Pub. 2012/0116850); Meric et al. (US Pub. 2010/0082521). Akinola discloses establishing the hierarchy and defining the data model. In accordance with the present invention, the business analyst chooses from a set of industry-specific driver trees included within the driver tree GUI to build out needed hierarchies, such as mapping product lines and their individual product relationships or mapping geographic locations and how they roll up to the worldwide business (see Akinola, para 32). Abe discloses a multi-dimensional hierarchical data structure representing an entity. The system acquires first data corresponding to the first frontier. The system performs modeling on the first data to obtain a first model and a corresponding first statistic (see abstract). Meric discloses generate forecasts or estimates with respect to one or more attributes contained in an attribute-based hierarchy. Physical hierarchical data and attribute input data are received so that an attribute based hierarchy can be created (see abstract).